COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ali Yazdchi v. Wells Fargo Bank, NA

Appellate case number:    01-15-00381-CV

Trial court case number: 2014-23577

Trial court:              215th District Court of Harris County

        Appellee, Wells Fargo Bank, NA, has filed a motion to dismiss this appeal and a motion to
issue the mandate immediately. See TEX. R. APP. P. 18.1(c), 42.1(a). Wells Fargo states that it
could not reach an agreement to dismiss the appeal with appellant, Ali Yazdchi. Yazdchi also filed
a response stating that he opposes dismissal. We therefore deny Wells Fargo’s motions to dismiss
and to issue the mandate immediately. In his response, Yazdchi requests that we order a refund of
funds, vacate the default judgment, and order Wells Fargo to pay attorney’s fees. Such issues may
be argued in appellant’s brief. See TEX. R. APP. 38.1(i).
        Appellant’s brief is ORDERED filed with this Court no later than 30 days from the date
of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days
after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). We further dismiss Yazdchi’s
December 21, 2015 motion for extension of time as moot.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court


Date: February 23, 2016